Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1, line 10, it seems that the term “embedded” is misused.  Engaged?
Applicant must also correct the specification accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter “AAPA”) in view of Gilbreath et al (US 6,447,017).

As to claim 1, AAPA discloses a joint structure of high pressure grease gun tubing is a joint that is connected to an oil pipe, which is described in the Description of Related Art in Applicant’s specification, and is depicted in Figures 1 and 2 of Applicant’s drawings.  
AAPA fails to teach that the joint is provided with a first shaft part and a second shaft part in a sequence from the outer end to the inside end, so that the first shaft part is sequentially sleeved on an oil sealing washer and an oil sealing ring and abutted on the second shaft part, and a rotary joint with a screw thread on the outer side thereof is provided with a first coupling part and a second coupling part for coupling of the first shaft part and second shaft part, and also the oil sealing washer and the oil sealing ring are tightly fitted in the second coupling part, and then the rotary joint can be rotatably embedded (see foregoing 112b rejection) in the joint.  AAPA instead teaches a common male threaded 
However, Gilbreath et al teaches a swivel-type fluid coupling that is used to connect industrial equipment or machinery to rigid pipe or tubing (see col. 1, ll. 13-18).  
The Gilbreath et al connection includes:  a joint (20) having a first shaft part (40) and a second shaft part (44/cylindrical portion immediately right of 44/54) in a sequence from the outer end to the inside end (Fig. 2), so that the first shaft part is sequentially sleeved on an oil sealing washer (42) and an oil sealing ring (38) and abutted on the second shaft part (Fig. 2), and a rotary joint with a screw thread (51) on the outer side thereof is provided with a first coupling part (see annotated figure below) and a second coupling part (see annotated figure below) for coupling of the first shaft part and second shaft part, and also the oil sealing washer and the oil sealing ring are tightly fitted in the second coupling part, and then the rotary joint can be rotatably embedded (see foregoing 112b rejection) in the joint (as in groove 65).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the AAPA assembly, and substitute the swivel-type coupling for the solid-type coupling, as taught by Gilbreath et al, in order to permit the fitting and hose to rotate independently of one another, and to provide easier installation (see col. 1, l. 36 - col. 2, l. 39).

As to claim 2, discloses a joint structure of high pressure grease gun tubing defined in Claim 1, wherein a caulking groove (65) is arranged inside the second shaft part of the joint, and a nesting part (see annotated figure below) is arranged at the inside the rotary joint, so that the end of the nesting part is pressed and embedded (see foregoing 112b rejection) in the caulking groove, so that the rotary joint can be rotated on the joint without falling out.


    PNG
    media_image1.png
    306
    620
    media_image1.png
    Greyscale




Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.

A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida et al (US 2010/0052314) discloses a connecting structure for a tube of an oil feeding device including an oil feeding gun.
Ball (US 2005/0067833) discloses a pipe coupling having a male threaded end portion connected to a fitting having a groove for caulking or adhesive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679